Citation Nr: 1434834	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  10-29 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a bilateral eye disorder.


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to April 1969.  The matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.


FINDINGS OF FACT

1. The evidence of record demonstrates bilateral myopia was found on service entrance in December 1965, with decreased visual acuity corrected to 20/20.  The service separation examination in April 1969 showed the same visual acuity.

2.  The evidence of record demonstrates the Veteran had a detached retina in his left eye that was discovered and reattached in the late 1990s; he sought treatment for lattice degeneration in the right eye in the 1990s; he had bilateral cataract surgery in 2004.

3.  The evidence of record does not demonstrate that any current bilateral eye disorder is related to active duty service, or to any incident therein.


CONCLUSION OF LAW

A bilateral eye disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  

Prior to the June 2009 denial of the Veteran's claim, a letter dated in April 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, service personnel records, and VA treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although VA attempted to obtain the Veteran's Social Security Administration records, a Formal Finding of Unavailability was received in June 2012 and the Veteran was notified of this finding.  Following a remand by the Board in January 2013, VA gave the Veteran further opportunity to provide authority for VA to assist him in obtaining identified private treatment records.  The Veteran only provided authorization to retrieve treatment records for one of the private doctors referenced in the remand, Dr. G.  On March 13, 2013, the RO sent a request for records to Dr. G., as well as a letter to the Veteran letting him know the doctor had been contacted.  The letter was returned as undeliverable.  In a March 28, 2013 letter, VA informed the Veteran records had not been received and that another request was being sent.  VA also encouraged him to follow-up and to send the information himself.  No response was received from the Veteran.  Subsequently, the RO reconsidered the claim and provided a supplemental statement of the case.  The Veteran did not respond and the claim was returned to the Board.  Upon review of the record, the Board finds that VA satisfied its duty to assist the Veteran to develop his claim and therefore, another remand to make further attempts to locate potentially outstanding private treatment records is not warranted.  Wood v. Derwinski, 1 Vet. App 190, 193 (1991) ("the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  

VA did not provide the Veteran with a VA examination or seek a medical opinion in this case.  However, there is no competent evidence indicating that any current bilateral eye disorder may be associated with active duty service.  Therefore, a VA examination in his case is not warranted.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992). 

In order to establish service connection for a disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999). .

Here, service treatment records note myopia with decreased visual acuity, bilaterally, on his December 1965 entrance examination, with correction to 20/20 using glasses and contact lenses.  His separation examination in April 1969 showed the same visual acuity.  For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are congenital or developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection. Id.  In this case, there is no evidence of superimposed disease or injury. 

Thereafter, no complaints of or treatment for disorders of the eye appear in the record until the late 1990s, over 20 years after separation from service.  Post service treatment records dated in 1997 indicate a detached retina and cataract of the left eye and lattice degeneration of the right eye.  VA treatment records indicate bilateral cataract surgery in February 2004, with detached retina.
VA treatment records indicate the Veteran reported a history of eye disorders from private treatment for eye disorders.  VA provided the Veteran the opportunity to provide these records and any further information that might establish that his eye disorder, to include lattice degeneration or retinal detachment or cataract, was related to his military service.  As indicated above, the Veteran did not provide authorized releases for Dr. L and Dr. S., and VA was unable to obtain Dr. G's records.   VA's notified the Veteran that medical records from Dr. G. were not obtainable.  In the absence of treatment records pertinent to a current eye disorder related to the Veteran's military service, the Board must find that a preponderance of the evidence is against the claim.  

Lay persons, such as the Veteran, are competent to provide opinions on certain medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The specific issue in this case, however, whether any current bilateral eye disorder is related to his period of active duty, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, the Veteran's opinion as to the cause of his bilateral eye disorder cannot be accepted as competent evidence.  Id. 

As there is no competent and probative evidence linking a current bilateral eye disorder to service or any incident therein, the preponderance of the evidence is against the claim.  The benefit of-the-doubt doctrine does not apply, and service connection for a bilateral eye disorder is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral eye disorder is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


